DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Tartal et al. for a “lock” filed June 20, 2022 has been examined.  
 
This application is a CON of 16/037,943 filed July 17, 2018, now US# 11,367,321. 
This application claims priority to U.S. provisional application number 62/534,323, which is filed on July 19, 1027.
 
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial number 16/037,943 filed July 17, 2018, now US# 11,367,321. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, 11-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 5 and 11, the phrase "substantially" renders the claim(s) indefinite because one of ordinary skill in the art would not know what was meant by “substantially the same width”.  See MPEP § 2173.05(b) D.

In claim 6, 12 and 17, the phrase “wherein the width of the slider narrows” is confusing and unclear.  It is not understood what is meant by such a limitation.  Which part of “the width” of the slider is referring to?  the width of the slider at the end or the second end or the central portion?  Examiner interprets the claim as the width of the slider at the first end narrows to the width of the central portion of the slider.  
Also, the limitation "the width of the slider" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

 Claim 8 recites the limitation "the narrowing width" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. “the narrowing width” should be “the width of the central portion of the slider”.

Referring to claims 6-7 and 18-20 are rejected as being dependent upon a rejected Claims 5 and 17 above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al. (US# 4,913,475) in view of Peterson (US# 3,890,608).

Referring to Claim 1, Bushnell et al. disclose a lock (12) (i.e. a security lock mechanism) (column 2 lines 8 to 63; see Figures 1 to 4), comprising:
a bolt (20) movable along a first axis (longitudinal axis) between a first position and a second position, the bolt having a first end and a second end (i.e. a locking bolt 20 for regulating engagement between a door and frame member respectively indicated in part at 22 and 24. The mechanical lock assembly 14 includes a housing 30 with the locking bolt 20 being movable in the housing 30 along its longitudinal axis generally indicated at 32. The locking bolt may thus be extended in the position illustrated in FIG. 1 for engagement with an opening 34 or strike plate (not shown) in the door 22 in order to secure the door 22 relative to the frame 24. The locking bolt 20 may also be retracted as illustrated in FIG. 4 in order to release the door 22 from the frame 24) (column 4 lines 1 to 7; column 5 lines 42 to 51; see Figures 1 to 4);
a slider (18) movable along a second axis (a latitude axis, a motion axis of a security lock mechanism 12) that is generally perpendicular to the first axis (the longitudinal axis 32) and wherein the slider (18) comprises an inclined surface (56-slot) that extends from the first end portion to the central portion (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36.  The cam 18 has an axis of rotation defined by the cam pin 40 upon which the rotatable cam 18 is mounted. In positioning these components, the elongated slot 36 is perpendicular both to the longitudinal axis 32 of the locking bolt 20 as well as the axis of rotation for the cam 18 as defined by the cam pin 40) (column 5 lines 52 to 63; see column 6 lines 9 to 14; Figures 1 to 4);
an actuator (16) connected to the slider (18) that moves the slider (18) along the second axis (the latitude axis, a motion axis of a security lock mechanism 12) (i.e. after the mechanism 12 is positioned in the deadlocked condition illustrated in FIG. 1 by the remote drive unit 16, deactuation of the controls or solenoids (described below) allows the remote drive unit 16 to return to a spring-centered position illustrated in both FIGS. 2 and 3. FIG. 2 illustrates that the mechanical lock assembly 14 can remain in its deadlocked position as the remote drive unit 16 returns to its spring-centered condition. At the same time, because of a lost motion connection (described in greater detail below) and referring particularly to FIG. 3, the mechanical lock assembly 14 can also be in its slam-lock position or mode with the remote drive unit 16 in a spring-centered condition) (column 5 lines 4 to 20; and lines 29 to 41; see Figures 1 to 4); and
wherein as the slider moves along the second axis, the slider contacts the bolt and the movement of the slider moves the bolt along the inclined surface of the slider from the first position to the second position (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36.  When the lock assembly is shifted from the deadlocked position of FIG. 1 to the open position of FIG. 4, the bolt pin 38 moves downwardly along the length of the slot 36 in order to retract the locking bolt 20. Then, as the lock assembly is shifted to the slam-lock position of FIG. 3, the bolt pin 38 assumes a position substantially under-center relative to the axis of rotation for the cam 18) (column 5 lines 52 to 57; column 7 lines 7 to 14; see Figures 1 to 4 and 7-8).
However, Bushnell et al. did not explicitly disclose the slider comprising a first end portion, a central portion, and a second end portion.
In the same field of endeavor of a lock mechanism, Peterson teaches that the slider (72) comprising a first end portion, a central portion, and a second end portion (i.e. the outer end of the draw member 72 is connected to the armature of a solenoid 74 which is mounted on the housing by means of a bracket 76. The armature of the solenoid 74 is urged outwardly toward the housing 30 by a spring 78, and when the armature is so positioned, the draw member 72 positions the operating lever 68 such that it holds the sliding dog 64 in the notch 62 of the spindle hub 58) (column 4 lines 48 to 58; see Figures 3, 4 and 7) in order to provide a locking mechanism which moves between locked and unlocked position.  
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having a draw member with one end connect to the armature of a solenoid and the other end connects to operating lever by a pivot pin with a cut out center for operating the latch bolt taught by Peterson in the security lock mechanism using the cam to control the movement of the bolt of Bushnell et al. because using the draw member with one end connect to the armature of a solenoid and the other end connects to operating lever by a pivot pin with a cut out center for operating the latch bolt would provide an alternate way for controlling the lock bolt to move to different axis.

Referring to claim 2, Bushnell et al. in view of Peterson disclose the lock of claim 1, Peterson discloses further comprising a spring (36) disposed on an end of the bolt (34) (i.e. mounted in the housing 30 is a latch bolt 34 which moves between a retracted position, wherein it is contained entirely within the housing 30 (FIG. 4), and an extended position, wherein a portion of it projects outwardly beyond the face plate 32 (FIG. 3). When the door D is closed and the latch bolt 34 is in its extended position, the latch bolt 34 will project into an opening in the strike 12 and prevent the door D from being opened. The latch bolt 34 is urged to its extended position by a coil-type compression spring 36) (column 3 lines 20 to 29; see Figures 3 and 4).

Referring to claim 3, Bushnell et al. in view of Peterson disclose the lock of claim 2, Peterson discloses wherein the spring (36) is biased to urge the bolt (34) into the first locked position (i.e. when the door moves into its fully closed position the spring 36 drives the latch bolt 34 outwardly and into the opening in the strike 12. The auxiliary latch 38, however, remains against the strike 12 and depressed. As the latch bolt 34 moves toward the strike 12 and into its extended position) (column 3 lines 63 to 68; see Figures 3 and 4).

Referring to claim 4, Bushnell et al. in view of Peterson disclose the lock of claim 1, Peterson discloses wherein the slider (72) is connected to the actuator (74) at the second end of the slider (72) (i.e. the outer end (second end) of the draw member 72 is connected to the armature of a solenoid 74 which is mounted on the housing by means of a bracket 76. The armature of the solenoid 74 is urged outwardly toward the housing 30 by a spring 78) (column 4 lines 50 to 53; see Figures 3, 4 and 7).

Referring to claim 8, Bushnell et al. in view of Peterson disclose the lock of claim 1, Bushnell et al. disclose wherein the bolt is configured to contact the slider along the narrowing width as the slider moves (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36.  When the lock assembly is shifted from the deadlocked position of FIG. 1 to the open position of FIG. 4, the bolt pin 38 moves downwardly along the length of the slot 36 in order to retract the locking bolt 20. Then, as the lock assembly is shifted to the slam-lock position of FIG. 3, the bolt pin 38 assumes a position substantially under-center relative to the axis of rotation for the cam 18) (column 5 lines 52 to 57; column 7 lines 7 to 14; see Figures 1 to 4 and 7-8).

Referring to claim 9, Bushnell et al. in view of Peterson disclose a method for operating lock, to the extent as claimed with respect to claim 1 above, and Peterson discloses the method further including: the steps of: sending a control signal to an actuator within a lock; and moving the actuator in response to the control signal (i.e. the central control unit 90 includes a switch which when closed causes a current to flow through the conductors 98 and 96 to the coil of solenoid 74, and thence through the conductors 86 and 94 to the control unit 90. This current (a control signal) actuates the solenoid 74 and causes the dog 64 to release the spindle hub 58 so that the knobs 54 can turn and retract the latch bolt 34 (FIG. 4). The current passes through the hinge 10 at the contacts 18a and 18c and contactors 20a and 20c) (column 5 lines 46 to 54; see Figures 5 to 7).

Referring to claim 10, Bushnell et al. in view of Peterson disclose the method of claim 9, Peterson discloses wherein the slider (72) is connected to the actuator (74) at the second end of the slider (72) (i.e. the outer end (second end) of the draw member 72 is connected to the armature of a solenoid 74 which is mounted on the housing by means of a bracket 76. The armature of the solenoid 74 is urged outwardly toward the housing 30 by a spring 78) (column 4 lines 50 to 53; see Figures 3, 4 and 7).

Referring to claim 13, Bushnell et al. in view of Peterson disclose the method of claim 9, Bushnell et al.  disclose wherein the bolt (20) has a slot (36) formed therein (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36) (column 5 lines 52 to 57; see Figure 1).

Referring to claim 14, Bushnell et al. in view of Peterson disclose the method of claim 13, Bushnell et al. disclose wherein moving the slider (18) along the first axis comprises moving the central portion of the slider within the slot  (36) formed in the bolt (20) (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36.  When the lock assembly is shifted from the deadlocked position of FIG. 1 to the open position of FIG. 4, the bolt pin 38 moves downwardly along the length of the slot 36 in order to retract the locking bolt 20. Then, as the lock assembly is shifted to the slam-lock position of FIG. 3, the bolt pin 38 assumes a position substantially under-center relative to the axis of rotation for the cam 18) (column 5 lines 52 to 57; column 7 lines 7 to 14; see Figures 1 to 4 and 7-8).

Referring to claim 15, Bushnell et al. in view of Peterson disclose the method of claim 13, Bushnell et al.  disclose wherein contacting the bolt (20) with the slider (18) comprises contacting an inner surface of the slot (36) with the slider (18) (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36.  When the lock assembly is shifted from the deadlocked position of FIG. 1 to the open position of FIG. 4, the bolt pin 38 moves downwardly along the length of the slot 36 in order to retract the locking bolt 20. Then, as the lock assembly is shifted to the slam-lock position of FIG. 3, the bolt pin 38 assumes a position substantially under-center relative to the axis of rotation for the cam 18) (column 5 lines 52 to 57; column 7 lines 7 to 14; see Figures 1 to 4 and 7-8).

Referring to claim 16, Bushnell et al. in view of Peterson disclose a method for operating lock, to the extent as claimed with respect to claim 1 above, and Peterson discloses the method further including: the steps of: sending a control signal to an actuator within a lock; and moving the actuator in response to the control signal (i.e. the central control unit 90 includes a switch which when closed causes a current to flow through the conductors 98 and 96 to the coil of solenoid 74, and thence through the conductors 86 and 94 to the control unit 90. This current (a control signal) actuates the solenoid 74 and causes the dog 64 to release the spindle hub 58 so that the knobs 54 can turn and retract the latch bolt 34 (FIG. 4). The current passes through the hinge 10 at the contacts 18a and 18c and contactors 20a and 20c) (column 5 lines 46 to 54; see Figures 5 to 7); and
moving the slider (18) along a first axis, the slider configured to extend at least partially through a slot (36) formed in a bolt (20) (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36.  When the lock assembly is shifted from the deadlocked position of FIG. 1 to the open position of FIG. 4, the bolt pin 38 moves downwardly along the length of the slot 36 in order to retract the locking bolt 20. Then, as the lock assembly is shifted to the slam-lock position of FIG. 3, the bolt pin 38 assumes a position substantially under-center relative to the axis of rotation for the cam 18) (column 5 lines 52 to 57; column 7 lines 7 to 14; see Figures 1 to 4 and 7-8).

Claims 5-7, 11-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al. (US# 4,913,475) in view of Peterson (US# 3,890,608) as applied to claims 1, 9 and 16, and further in view of Roche et al. (Pub. No. 2005/0202178).

Referring to claims 5 and 11, Bushnell et al. in view of Peterson disclose the lock and the method of claims 1 and 9, however, Bushnell et al. in view of Peterson did not explicitly disclose wherein the slider comprises a first end and a second end and a central portion between the first and second ends, wherein the width of the slider at the first end and the second end are (substantially) the same width, and wherein the width of central portion of the slider is less than the width at the first end and the second end.
In an analogous art, Roche et al. disclose wherein the slider comprises a first end and a second end and a central portion between the first and second ends, wherein the width of the slider at the first end and the second end are substantially the same width, and wherein the width of central portion of the slider is less than the width at the first end and the second end (i.e. that a hook-end 145b is bent over to facilitate holding the torsion rod 145 (i.e. the slider) from turning about its axis at the upper end within the frame F. By bending the rod 145 back upon itself, the effective width of the rod is doubled at the hook-end 145b. The two contact points of the hook-end 145b which engage the walls of the housing member 146 within the extended opening 146c are spaced apart for additional mechanical advantage in resisting turning about the axis of the torsion rod 145.   Bending of the torsion rod 145 to form the hook-end 145b is shown, the same effect could be achieved by initially forming the rod with a flat or wider upper (not shown). For example, the upper end of the rod 145 (at least the portion received in the extended opening 146c) could be flattened) (page 4 paragraph 0048; see Figure 8) in order to provide secure the tubular section when it rotates.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the rod with a flat or wider upper end which engage the walls of the housing member within the extended opening are spaced apart for additional mechanical advantage in resisting turning about the axis of the torsion rod taught by Roche et al. in the security lock mechanism using the cam to control the movement of the bolt of Bushnell et al. and Peterson because having the rod with a flat or wider upper end would provide secure the slider moving away from the bolt when the slider moving to unlock position from the bolt. 

Referring to claims 6, 12 and 17, Bushnell et al. in view of Peterson disclose the lock and the method of claims 5, 11 and 16, Roche et al. disclose wherein the width of the slider at the first end narrows to the central portion of the slider (page 4 paragraph 0048; see Figure 8).

Referring to claim 7, Bushnell et al. in view of Peterson and Roche et al. disclose the lock of claim 5, Bushnell et al. disclose wherein the central portion of the slider (18) is disposed at least partially within a slot (36) of the bolt (20) (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36.  When the lock assembly is shifted from the deadlocked position of FIG. 1 to the open position of FIG. 4, the bolt pin 38 moves downwardly along the length of the slot 36 in order to retract the locking bolt 20. Then, as the lock assembly is shifted to the slam-lock position of FIG. 3, the bolt pin 38 assumes a position substantially under-center relative to the axis of rotation for the cam 18) (column 5 lines 52 to 57; column 7 lines 7 to 14; see Figures 1 to 4 and 7-8).

Referring to claim 18, Bushnell et al. in view of Peterson and Roche et al. disclose the method of claim 17, Bushnell et al. disclose wherein contacting the bolt with the slider comprises contacting the bolt with the central portion of the slider (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36.  When the lock assembly is shifted from the deadlocked position of FIG. 1 to the open position of FIG. 4, the bolt pin 38 moves downwardly along the length of the slot 36 in order to retract the locking bolt 20. Then, as the lock assembly is shifted to the slam-lock position of FIG. 3, the bolt pin 38 assumes a position substantially under-center relative to the axis of rotation for the cam 18) (column 5 lines 52 to 57; column 7 lines 7 to 14; see Figures 1 to 4 and 7-8).

Referring to claims 19-20, Bushnell et al. in view of Peterson and Roche et al. disclose the method of claim 17, Bushnell et al. disclose wherein at least a portion of the central portion of the slider (18)  is disposed within the slot (36) of the bolt (20),  wherein contacting the bolt with the slider comprises contacting an inner portion of the slot with the central portion of the slider (i.e. movement of the locking bolt 20 along its longitudinal axis 32 is regulated by the rotatable cam 18 which is coupled with the locking bolt 20 by means of an elongated slot 36 formed in the locking bolt 20 and a bolt pin 38 secured to the rotatable cam 18 for register with the slot 36.  When the lock assembly is shifted from the deadlocked position of FIG. 1 to the open position of FIG. 4, the bolt pin 38 moves downwardly along the length of the slot 36 in order to retract the locking bolt 20. Then, as the lock assembly is shifted to the slam-lock position of FIG. 3, the bolt pin 38 assumes a position substantially under-center relative to the axis of rotation for the cam 18) (column 5 lines 52 to 57; column 7 lines 7 to 14; see Figures 1 to 4 and 7-8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16 of U.S. Patent No. 11,367,321. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Referring to Claim 1 of the instant application, the lock comprises a bolt movable along a first axis between a first position and a second position, the bolt having a first end and a second end; 
a slider movable along a second axis that is generally perpendicular to the first axis, the slider comprising a first end portion, a central portion, and a second end portion, and wherein the slider comprises an inclined surface that extends from the first end portion to the central portion;
  an actuator connected to the slider that moves the slider along the second axis; and
wherein as the slider moves along the second axis, the slider contacts the bolt and the movement of the slider moves the bolt along the inclined surface of the slider from the first position to the second position. 
The different is that the Claim 1 of the instant application did not explicitly disclose a pin in mechanical communication with the bolt and the inclined surface of the slider contacts the pin and the pin moves along the inclined surface of the slider.
 It would have been obvious to a person of ordinary skill in the art to recognize the lock of the Claim 1 in the instant Application would operate the same as the claim 1 of U.S. Patent No. 11,367,321 because removing the pin in mechanical communication with the bolt and the inclined surface of the slider contacts the pin and the pin moves along the inclined surface of the slider would still moving the bolt along the inclined surface of the slider without using the pin. Therefore, the claim 1 are not patentably distinct from each other because claim 1 of the instant application is broader than the claim 1 of U.S. Patent No. 11,367,321.

The following claims are patentably similar from each other:
Instant Application         Patent No. 11,367,321
1			1, 11 and 16
	9			1, 11 and 16
	16			1, 11 and 16

U.S. Patent No. 11,367,321 - Claim 1
Instant Application Claim 1
the lock comprising:
a bolt movable along a first axis between a first locked position and a second unlocked position, the bolt having a first end and a second end; 
 the lock comprising:
a bolt movable along a first axis between a first position and a second position, the bolt having a first end and a second end; 
 a pin in mechanical communication with the bolt;
 

 a slider movable along a second axis that is generally perpendicular to the first axis, the slider comprising a first end portion, a central portion, and a second end portion, and wherein the slider comprises an inclined surface that extends from the first end portion to the central portion;
 a slider movable along a second axis that is generally perpendicular to the first axis, the slider comprising a first end portion, a central portion, and a second end portion, and wherein the slider comprises an inclined surface that extends from the first end portion to the central portion;
 an actuator connected to the slider that moves the slider along the second axis in response to a control signal; and
 an actuator connected to the slider that moves the slider along the second axis; and
wherein as the slider moves along the second axis, the inclined surface of the slider contacts the pin and the pin moves along the inclined surface of the slider, thereby moving the bolt from the first locked position to the second unlocked position.
wherein as the slider moves along the second axis, the slider contacts the bolt and the movement of the slider moves the bolt along the inclined surface of the slider from the first position to the second position.

 
Referring to claims 2-8, 10-15 and 17-20 are rejected as being dependent upon a rejected Claims 1, 9 and 16 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684